t c memo united_states tax_court shenita a hill petitioner v commissioner of internal revenue respondent docket no filed date shenita a hill pro_se catherine s tyson for respondent memorandum opinion gerber judge this matter is before the court to address respondent’s date motion for summary_judgment motion pursuant to rule unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent contends that no genuine issue exists as to any material fact and that the determination in the notice_of_deficiency with respect to petitioner’ sec_2013 income_tax_liability and accuracy-related_penalty should be sustained petitioner’s response to respondent’s motion was filed date the issues for our consideration are whether petitioner failed to report dollar_figure of income and is liable for an accuracy-related_penalty under sec_6662 and b background at the time the petition was filed petitioner resided in missouri petitioner filed a federal_income_tax return for which did not include dollar_figure of unemployment_compensation that she had received from the state of connecticut petitioner during the administrative_proceeding contended that she used an online method for filing her return and was not aware that the unemployment_compensation needed to be included because it was not earned_income petitioner also did not include dollar_figure that she received in connection with her health_savings_account during in a date notice_of_deficiency respondent determined a dollar_figure deficiency in petitioner’ sec_2013 income_tax and a dollar_figure accuracy-related_penalty for an underpayment attributable to a substantial_understatement_of_income_tax within the meaning of sec_6662 petitioner timely filed a petition for redetermination and alleged that she was not aware that the unemployment_compensation was includible because it was not earnings and unemployment_compensation was not described in the online program she used to file her return she also alleged that she did not receive information concerning the unemployment_compensation until after she had used the online return preparation in her petition to this court petitioner did not specifically contest the inclusion of the dollar_figure of unemployment_compensation or reference the dollar_figure health account adjustment finally petitioner did not specifically contest the accuracy-related_penalty in her petition in her income_tax return petitioner reported negative taxable_income of dollar_figure an earned_income_credit of dollar_figure and a child_tax_credit of dollar_figure after inclusion of the dollar_figure of unemployment_compensation and the dollar_figure health account adjustment petitioner’s corrected taxable_income was dollar_figure after this case was set on a st louis missouri trial session respondent moved for summary_judgment with respect to the income_tax deficiency and the penalty stating that there was no genuine issue of material fact petitioner in her response to respondent’s motion stated that she had contacted the internal the income_tax deficiency was also based on other mathematical adjustments that were purely computational and generated by the determination of increased income revenue service taxpayer_advocate_service advocate who advised that petitioner could still amend her return and she asked the court to allow her time to amend her return so that the fee sic penalty would not be assessed petitioner also stated that she is now disputing the amount owed due to the information that she received from the advocate discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b see schlosser v commissioner tcmemo_2007_298 tax ct memo lexis at aff’d 287_fedappx_169 3d cir the burden is on the moving party to demonstrate that no genuine dispute as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by her own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 respondent’s motion made allegations of fact based upon documents attached to the motion petitioner’s response made no statements concerning or in other respects showing that respondent’s alleged facts were incorrect and or that there was any dispute concerning them in the documents attached to respondent’s motion petitioner’s written responses to respondent tacitly agreed that the unemployment_compensation was taxable and that she failed to report it in her return under these circumstances we must find and hold that respondent’s determination that petitioner had unreported income of dollar_figure was not in error with respect to the dollar_figure accuracy-related_penalty under sec_6662 petitioner did not specifically contest that determination in her petition sec_6662 imposes an accuracy-related_penalty equal to of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement_of_income_tax sec_6662 in this case the notice_of_deficiency attributed the penalty to a substantial_understatement_of_income_tax there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 petitioner reported negative taxable_income of dollar_figure an earned_income_credit of dollar_figure and a child_tax_credit of dollar_figure her income_tax deficiency exceeds dollar_figure which is greater than of the tax required to be shown on the return after inclusion of the dollar_figure of unreported income petitioner’s corrected taxable_income was dollar_figure accordingly the understatement for the year comes within the definition of a substantial_understatement sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer's position and that the taxpayer acted in good_faith with respect to that portion see 116_tc_438 petitioner did not specifically raise the penalty in her petition but she raised the question of the fee which we interpret to mean penalty in her response to respondent’s motion petitioner’s explanation that the online software did not reference the unemployment_compensation and or that she did not receive information from the state of connecticut until after she had filed her return does not in the context of this case constitute reasonable_cause for which petitioner may be relieved of the penalty accordingly respondent’s determination with respect to the sec_6662 accuracy-related_penalty is not in error accordingly we will grant respondent’s motion to reflect the foregoing an appropriate order and decision will be entered
